Citation Nr: 0515542	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-03 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus 
disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had over 9 years active duty service with 
additional periods of reserve service between July 1966 and 
January 1997.  

This matter came to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in August 2000, a statement of the case was issued 
in March 2002, and a substantive appeal was received in March 
2002.  The veteran was afforded a hearing before the RO in 
May 2002; the transcript is of record.

The initial March 2000 rating decision also denied 
entitlement to service connection for several other 
disabilities, and the veteran's notice of disagreement 
indicated that he wished to appeal all issues.  However, 
subsequent rating decisions in February 2002 and August 2003 
granted service connection for all issues addressed in the 
March 2000 rating decision except for the hearing loss and 
tinnitus issues.  


FINDINGS OF FACT

1.  The veteran does not have hearing loss disability in the 
right or left ear for VA disability compensation purposes.

2.  The veteran's tinnitus was first manifested during his 
combat service in Vietnam.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).

2.  Tinnitus was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, in July 1999 the 
veteran claimed service connection for bilateral hearing loss 
and tinnitus, which was denied in a March 2000 rating 
decision.  In October 2001, a VCAA letter was issued.  A 
March 2002 statement of the case also contained the 
provisions of the VCAA.  The VCAA letter notified the veteran 
of what information and evidence is needed to substantiate 
his claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in October 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board.  The contents of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file, as 
are private audiological reports.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The veteran was afforded a VA examination in July 2002.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained is thorough and contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

The issues before the Board include claims of service 
connection for bilateral hearing loss and tinnitus.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).

Service medical records are negative for complaints of 
hearing loss or tinnitus.  At an April 1966 examination 
performed for induction purposes, audiometric testing was 
performed.  VA audiometric readings prior to June 30, 1966, 
and service department audiometric readings prior to October 
31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard 



Organization (ISO) units.  As converted, the audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

At the time of separation examination in May 1969, the 
veteran checked the appropriate box to indicate that he had 
not had hearing loss.  The form did not include the same 
question regarding ringing in the ears or tinnitus.  
Audiometric testing conducted in connection with the May 1969 
separation examination showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

The Board notes that the examination did not contain puretone 
threshold readings at 3000 Hertz.

A September 1985 audiometric examination performed during 
reserve service reflects puretone thresholds, in decibels, as 
follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
25
25
25
25
25

A December 1990 audiometric examination performed during 
reserve service reflects puretone thresholds, in decibels, as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
5
10
LEFT
15
10
15
15
10

The veteran submitted a private audiological report dated in 
April 2002.  He complained of tinnitus.  The examination 
report provided puretone audiometry testing graphs, but no 
numerical designations were provided for the individual ears.  
The examiner noted that hearing in the right ear was within 
normal limits, and noted mild sensorineural hearing loss in 
the left ear.  

At a May 2002 personal hearing before the RO, the veteran 
testified that his tinnitus began in Vietnam, and was due to 
combat, bombs, noise, gunfire, and incoming shells.

In July 2002, the veteran underwent a VA audiological 
examination.  The veteran denied any history of ear pain, 
pressure, or discharge, ear infections, ear trauma, or facial 
numbness.  He reported occasional imbalance when standing or 
turning quickly for about 10 years.  He has never consulted a 
physician for this complaint.  He denied the use of a hearing 
aid.  He complained of a high-pitched ringing tinnitus 
occurring in both ears.  He reported that the ringing is 
fairly constant and is rarely absent.  He reported that the 
ringing started while serving in Vietnam, but he could not 
recall a specific incident.  He reported "lots" of noise 
exposure which began around 1968.  He reported civilian 
employment as a carpenter, handyman, and service station 
attendant.  He denied exposure to any loud noise, and denied 
any noisy hobbies or recreational pursuits.  



Puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
10
15
25
LEFT
15
15
20
20
20

Speech recognition scores were 96 percent in the right ear, 
and 100 percent in the left ear.  The examiner noted that 
pure tone thresholds were within normal limits for the right 
ear, and thresholds were normal through 4000 hertz with mild 
to moderate 6000 to 8000 hertz loss.  There was no 
significant air/bone gaps.  Word recognition ability was very 
good in both ears.  The examiner opined that the veteran's 
hearing loss and tinnitus were more likely than not unrelated 
to his military service.  In offering his opinion, the 
examiner acknowledged the May 1969, September 1985 and 
December 1990 audiograms which reflected hearing within 
normal limits.  The examiner also noted that the veteran had 
not complained of hearing loss or tinnitus in service medical 
records.  

In October 2003, the veteran underwent a private audiological 
examination.  He complained of tinnitus and claimed noise 
exposure during service.  Again, the examination report 
provided puretone audiometry testing graphs, but no numerical 
designations were provided for the individual ears.  The 
examiner's impression was hearing was within normal limits in 
the right ear, and mild mixed hearing loss in the left ear.

Hearing loss

According to the audiometric testing performed during the 
veteran's period of active service, and testing performed 
during the period of reserve service, the veteran's hearing 
was within normal limits in both ears.  On testing, in July 
2002, the veteran's hearing was within normal limits in the 
right ear, and the examiner noted mild to moderate hearing 
loss at 6000 and 8000 hertz.  

Impaired hearing will be considered to be a disability only 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
Consequently, in this case, the veteran's hearing is within 
normal limits in the right ear, and the mild to moderate 
hearing loss detected in the veteran's left ear at 6000 to 
8000 hertz is not a disability for the purposes of applying 
the laws administered by VA.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In other words, in the absence of proof of 
present disability there can be no valid claim.  As there is 
no probative medical evidence of a current hearing loss 
disability in this case, as defined by the applicable 
regulation, the claim must be denied.

As the preponderance of the evidence is against the claim of 
service connection for bilateral hearing loss, the benefit of 
the doubt doctrine is not for application.  38 U.S.C.A. § 
5107; Gilbert, 1 Vet. App. at 55.

Tinnitus

Regarding the claimed tinnitus, an April 2002 private 
audiological examination reflects subjective complaints of 
tinnitus.  He also complained of tinnitus at the July 2002 VA 
examination and at a subsequent private audiological 
examination in October 2003.  The July 2002 VA examiner 
opined that the veteran's tinnitus was not related to service 
as service medical records were negative for complaints of 
tinnitus.  

The Board agrees that service medical records do not document 
any complaints of tinnitus.  However, the record shows that 
the veteran has been found to be a combat veteran in 
connection with a grant of service connection for post-
traumatic stress disorder.  In the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury of disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b).  

In view of the above, the VA examiner's negative opinion 
cannot be given any weight since it was based on an 
assumption which, although literally true, is made incorrect 
by the effect of 38 U.S.C.A. § 1154(b).  Specifically, the 
examiner based the opinion on the lack of documentation of 
tinnitus in service medical records.  However, 38 U.S.C.A. 
§ 1154(b) requires that the veteran's assertions (as a combat 
veteran) that his tinnitus began during service be accepted 
unless there is clear and unmistakable evidence to the 
contrary.  The only negative evidence regarding the veteran's 
assertions is the lack of documented complaints or findings 
of tinnitus over the years.  There is no evidence that the 
veteran expressly denied tinnitus over the years (which 
arguably might constitute clear and evidence to rebut the 
presumption).  Instead, the record is simply silent as to 
pertinent post-service complaints or findings.  Without more, 
the Board is unable to conclude that the simple lack of 
documented complaints or findings of tinnitus over the years 
since service constitutes clear and unmistakable evidence to 
rebut the presumption created by 38 U.S.C.A. § 1154(b).  The 
Board therefore finds that service connection is warranted 
for tinnitus.  




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is not warranted.  To that extent, the appeal is 
denied. 

Entitlement to service connection for tinnitus is warranted.  
To this extent, the appeal is granted. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


